 Case 2:18-cv-10255-SJO-MRW Document 5-10 Filed 12/10/18 Page 1 of 3 Page ID #:256



 1   Bethany Stevens (SBN 245672)
 2
     bstevens@wscllp.com
     Amanda Walker (SBN 252380)
 3
     awalker@wscllp.com
     WALKER STEVENS CANNOM LLP
 4
     500 Molino Street, Suite 118
     Los Angeles, California 90013
 5
     Telephone: (213) 712-9145
     Fax: (213) 403-4906
 6   Michael Ng (SBN 237915)
 7
     michael.ng@kobrekim.com
     Daniel Zaheer (SBN 237118)
 8
     daniel.zaheer@kobrekim.com
     KOBRE & KIM LLP
 9
     150 California Street, 19th Floor
     San Francisco, California 94111
10
     Telephone: (415) 582-4800

11
   Christopher Cogburn*
   *pro hac vice to be filed
   christopher.cogburn@kobrekim.com
12 KOBRE & KIM LLP
   800 Third Avenue
13 New York, New York 10022

14
   Telephone: (212) 488 1200

15
   Attorneys for Petitioner
   Shanghai Lan Cai Asset
16
   Management Co, Ltd.

17

18
                             UNITED STATES DISTRICT COURT

19
                           CENTRAL DISTRICT OF CALIFORNIA

20
                                        WESTERN DIVISION

21
   SHANGHAI LAN CAI ASSET                           Civil Case No. 2:18-cv-10255
22 MANAGEMENT CO, LTD.,
                                                    [PROPOSED] ORDER GRANTING
23
                          Petitioner,               PETITIONER’S EX PARTE
24                                                  APPLICATION FOR RIGHT-TO-
     v.                                             ATTACH ORDER AND WRIT OF
25                                                  ATTACHMENT
26   JIA YUETING,
27                        Respondent.
28
     _____________________________________________________________________________________________
       [PROPOSED] ORDER GRANTING EX PARTE APPLICATION FOR RIGHT-TO-ATTACH ORDER AND
                                        WRIT OF ATTACHMENT
 Case 2:18-cv-10255-SJO-MRW Document 5-10 Filed 12/10/18 Page 2 of 3 Page ID #:257



 1           Petitioner Shanghai Lan Cai Asset Management Co, Ltd. (“SLC”) has
 2   applied, on an ex parte basis, for a right-to-attach order and writ of attachment.
 3   The Court has considered the evidence presented on behalf of SLC in support of
 4   the application and has concluded that the requested relief should be granted.
 5           Having considered the papers, and any argument as the Court deems
 6   necessary, the Court hereby finds as follows:
 7           1. Defendant Jia Yueting is a natural person.
 8           2. Attachment is sought to secure recovery on a claim upon which
 9              attachment may issue under California Code of Civil Procedure
10              § 483.010.
11           3. Attachment is sought for no purpose other than the recovery on the claim
12              upon which the attachment is based.
13           4. The amount to be secured by the attachment is greater than zero.
14           5. SLC has established the probable validity of the claim on which the writ
15              of attachment would issue.
16           6. The property sought to be attached is not exempt from attachment.
17           7. Great and irreparable injury to SLC will result if this order is not issued,
18              based on (i) danger that the property sough to be attached will be
19              concealed, made unavailable to levy, or substantially impaired in value,
20              and (ii) Jia’s longstanding failure to pay his debt to SLC and his apparent
21              failure to satisfy other substantial debts.
22           8. SLC has indicated that it is prepared to file an undertaking in the amount
23              of $10,000 upon grant of this application.
24   //
25   //
26   //
27
28
                                                1
          [PROPOSED] ORDER GRANTING EX PARTE APPLICATION FOR RIGHT-TO-ATTACH ORDER AND
                                      WRIT OF ATTACHMENT
 Case 2:18-cv-10255-SJO-MRW Document 5-10 Filed 12/10/18 Page 3 of 3 Page ID #:258



 1       Based on the above findings, IT IS HEREBY ORDERED that:
 2          1. Petitioner Shanghai Lan Cai Asset Management Co, Ltd. has a right to
 3              attach the property of Respondent Jia Yueting in the amount of
 4              $11,037,858.52.
 5          2. Petitioner Shanghai Lan Cai Asset Management Co, Ltd. shall file a
 6              sufficient undertaking in the amount of $10,000.
 7          3. The Clerk shall issue a writ of attachment in the amount of
 8              $11,037,858.52 for the property of Respondent Jia Yueting subject to
 9              attachment under California Code of Civil Procedure § 487.010:
10                 a. Respondent’s 33-percent ownership interest in Faraday &
11                    Future Inc., a California corporation;
12                 b. real estate located at REDACTED PER L.R. 5.2-1
13                                         ;
14                 c. real estate located at 19 Marguerite Drive, Rancho Palos
15                    Verdes, California, 90275; and
16                 d. real estate located at 91 Marguerite Drive, Rancho Palos
17                    Verdes, California, 90275.
18
     IT IS SO ORDERED.
19

20   DATED: ____________________
21                                                  ______________________________
22                                                  United States District Judge
23

24

25

26

27

28
                                            2
      [PROPOSED] ORDER GRANTING EX PARTE APPLICATION FOR RIGHT-TO-ATTACH ORDER AND
                                  WRIT OF ATTACHMENT
